Citation Nr: 1418576	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  10-37 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151, for an intestinal obstruction.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service
	Officers


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1972.  The Veteran was awarded the Combat Infantryman's Badge. 

This appeal to the Board of Veterans' Appeals (Board) arises from a November 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  By that decision, the RO denied entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151, for an intestinal obstruction and loss of use of a creative organ.  The Veteran appealed this action to the Board.  

In March 2011, the Board remanded the issues on appeal to the RO to have the Veteran scheduled for a hearing before a Veterans Law Judge.  In September 2011, the Veteran testified before the undersigned at the Newark, New Jersey RO.  A copy of the hearing transcript has been associated with the record. 

In November 2013, the Board again remanded the issues on appeal to the RO for additional development.  The RO was instructed to obtain a medical opinion in this matter.  The Board finds that the agency of original jurisdiction substantially complied with the mandates of the March 2011 and November 2013 remands.  The Veteran was provided VA examinations in January 2014 and a VA medical opinion was obtained.  The Board is satisfied that there has been substantial compliance with the remand directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
A March 2014 decision granted service connection for erectile dysfunction and special monthly compensation for loss of use of a creative organ.  This grant of service connection is considered a full grant of the benefits on appeal for this claim.  As such, this claim is no longer before the Board.  See generally Grantham v. Brown, 114 F. 3d 115 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's gastrointestinal disorder to include abdominal adhesions and bowel obstruction was not caused by VA medical treatment to include the ultrasound conducted by VA in November 2005. 

2.  The Veteran's gastrointestinal disorder to include abdominal adhesions and bowel obstruction was caused by the Veteran's surgical history including a hemicolectomy and ventral hernia surgery, which occurred prior to having the VA medical treatment and ultrasound in November 2005, and which were performed at a private medical facility and not at a VA medical facility.    


CONCLUSION OF LAW

The criteria for an award of compensation benefits under 38 U.S.C.A. § 1151 for gastrointestinal disorder to include abdominal adhesions and bowel obstruction have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the notice requirements have been satisfied by a letter dated in July 2009.  The notice letter informed the Veteran of the evidence and information needed to substantiate a claim for compensation pursuant to 38 U.S.C.A. § 1151.  The letter informed the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf.  VA informed the Veteran it had to obtain any records held by any federal agency.  The letter also informed the Veteran that on his behalf VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the letter told the Veteran that he could obtain private records himself and submit them to VA.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The July 2009 letter explained the type of evidence necessary to establish a disability rating and effective date.  

VA has a duty to assist a veteran in the development of the claim.  Pertinent VA treatment records including the report of the November 2005 ultrasound are associated with the file.  The private hospital records for the abdominal surgery in November 2005 are associated with the file.  In June 2010, the Veteran indicated that he had no additional information or evidence to submit in support of his claim.  

VA provided examinations and obtained a medical opinion in January 2014.  The VA medical opinion addressed the nature and likely etiology of the claimed abdominal disability and the cause of the abdominal adhesions.  The examination report and medical opinion are adequate because the examination was performed by a medical professional based on review of file and the Veteran's medical history.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiner considered whether the abdominal disorder and abdominal adhesions were caused by the VA treatment in November 2005 and were due to negligence or other fault on the part of VA or were due to an unforeseeable event.  The report is fully descriptive.  Neither the Veteran nor his representative has challenged the adequacy of the examination obtained for this issue.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4). 

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that that the Veterans Law Judge who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the September 2011 Board hearing, the Veteran was assisted by an accredited representative.  The undersigned Veterans Law Judge explained the issue and questioned the Veteran about possible outstanding evidence including treatment records.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board therefore finds that, consistent with Bryant, the Veterans Law Judge who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error provided in notice during the Veteran's hearing constitutes harmless error. 

For these reasons, the Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  The Board finds that no reasonable possibility exists that any other assistance would aid in substantiating the claim and VA met its duty to assist the Veteran.  

Legal Criteria

Under the applicable criteria, compensation under 38 U.S.C.A. § 1151 shall be awarded for a veteran's qualifying additional disability in the same manner as if such additional disability was service connected.  A qualifying disability is one which is not the result of a veteran's willful misconduct, and which was caused by hospital care, medical or surgical treatment, or examination furnished him or her under any law administered by VA, and the proximate cause of the disability was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (a).  

To determine whether a veteran has an additional disability, VA compares the condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination upon which the claim is based to the condition after such care, treatment, or examination.  VA considers each involved body part separately.  38 C.F.R. § 3.361(b) (2013). 

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability. Merely showing that the veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1). 

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless the VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Additional disability caused by a veteran's failure to follow properly-given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).  

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause. 38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused his additional disability (as explained in 38 C.F.R. § 3.361(c)); and VA (i) failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, his representative's informed consent.  38 C.F.R. § 3.361(d)(1). 

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  

VA's General Counsel has interpreted that under the provisions of 38 U.S.C. § 1151 benefits may be paid for disability attributable to VA's failure to diagnose and/or treat a preexisting condition when VA provides treatment or an examination.  Disability due to a preexisting condition may be viewed as occurring "as a result of" the VA treatment or examination only if it is shown that: (1) VA failed to diagnose and/or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the veteran suffered disability which probably would have been avoided if proper diagnosis and treatment had been rendered.  See VAOPGCPREC 5-2001.  The Board is bound by the precedent opinions of VA's General Counsel.  38 C.F.R. § 19.5 (2013).  Further, this precedent was codified under regulation: Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Lay witnesses are also competent to testify as to some matters of diagnosis and etiology; when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Analysis

In this case, the Veteran contends that compensation should be awarded under 38 U.S.C.A. § 1151 for a gastrointestinal disorder to include abdominal adhesions and bowel obstruction.  The Veteran contends that as a result of improper treatment by VA personnel during a retroperitoneal ultrasound at the East Orange, New Jersey, VA Medical Center (VAMC) on November 16, 2005, he developed additional intestinal disability manifested by intestinal obstruction.  He testified that the VA technician that performed the retroperitoneal ultrasound had caused damage to his stomach through the use of manipulation by having pressed the head of the ultrasound device into his stomach.  He maintains that after the retroperitoneal ultrasound, he underwent corrective surgery for bowel obstruction at a private medical clinic that same day.  See the VA Form 21-4138, Statement in Support of Claim, dated and signed by the Veteran's representative in July 2009; VA Form 9, Appeal to Board of Veterans Appeal, dated and signed by the Veteran in July 2010; and Transcript (T.) at pages (pgs.) 5-7, 11).  The Veteran contends that he has additional disabilities due to the ultrasound conducted by VA and is entitled to compensation pursuant to 38 U.S.C.A. § 1151.  

The evidence of record reflects that on November 16, 2005, the Veteran underwent a retroperitoneal ultrasound at the VAMC in East Orange, New Jersey.  The ultrasound revealed that the Veteran had normal sized kidneys without evidence of hydronephrosis.  The Veteran had bilateral renal cysts, with the largest cyst in the left lower pole corresponding to the findings on a recent magnetic resonance imaging scan (MRI) of the spine.  See VA treatment report, dated November 16, 2005.  

Treatment records, dated November 19-21, 2005, prepared by Community Medical Center, show that the Veteran presented to that facility with nausea, vomiting with central abdominal pain, and low back pain ever since he had undergone an ultrasound for kidney cysts at a VA facility one week previously.  The Veteran reported that he had been followed at the VA and that he had recently undergone an ultrasound for a renal cyst that had resulted in a change in bowel status and pain.  A computed tomography (CT) scan of the Veteran's abdomen revealed a partial small bowel obstruction with a loop of small bowel incarcerated in the umbilical hernia.  An impression, in part, of small bowel obstruction and umbilical hernia was entered.  

Community Medical Center hospital records indicate that the Veteran had a history of abdominal surgery for a left colectomy by Dr. Simpson in 2001 at Bayonne Hospital.  He had a subsequent ventral herniorrhaphy with mesh placement in 2002 in Bayonne Hospital by the same physician.  The hospital records note that the Veteran had been doing well until approximately mid last week on Wednesday when he stated that he had an ultrasound at the VA Hospital in East Orange; he was scheduled for this ultrasound and began having severe pain thereafter.  The Veteran was examined by a surgeon and the impression was chronically incarcerated incisional hernia with probable partial small bowel obstruction.  The Veteran underwent an exploratory laparotomy; lysis of adhesions; repair of a ventral hernia; and excision of previously placed mesh.  See the reports, dated November 20-21, 2005, prepared by Community Medical Center.  

The weight of the competent and credible evidence establishes that the Veteran's gastrointestinal disorder to include abdominal adhesions and bowel obstruction was not caused by the VA medical treatment.  In January 2014, the Veteran was afforded a VA examination and a medical opinion was obtained as to whether the Veteran had additional disability that was caused by the VA technician's treatment while performing a retroperitoneal ultrasound on the Veteran at the East Orange, New Jersey VAMC on November 16, 2005.  The January 2014 VA examination report notes that the Veteran had a previous diagnosis of diverticulitis, he had surgery performed in 2001 with colon resection with left hemicolectomy, and in 2002, he had a ventral hernia repair done with mesh placement.  It was noted that the Veteran was complaining of pain which was ongoing in 2005.  He was referred to get an ultrasound done for further evaluation for large cyst on kidney.  After the procedure, the Veteran stated he developed severe abdominal pain and he was later hospitalized at Community Hospital on November 19, 2005.  He was evaluated and eventually taken to surgery on November 21, 2005, where he underwent an exploratory laparoscopy, lysis of adhesions, repair of a ventral hernia with allograft and excision of previously placed mesh.  The report notes that since then, he denied having any other surgical intervention done.  The January 2014 VA examination report indicates that the Veteran has chronic swelling in abdomen which he stated has been unchanged.  He denied any changes in bowel movements or abdominal pain.  There is no evidence of bowel obstruction since last surgical procedure.  He has residual scarring from previous surgeries. 

The VA examiner opined that the Veteran had peritoneal adhesions attributable to resection of the large or small intestine in 2001 and in 2005 and the Veteran developed small bowel obstruction from the adhesions.  The VA examiner indicated that the Veteran had abdominal distension and chronic abdominal swelling due to the abdominal surgery.   The VA examiner indicated that the Veteran had a history of gastrointestinal disability with corrective surgeries and he had a known history of significant surgical history which included hemicolectomy and ventral hernia surgery, which occurred prior to having the ultrasound done.  The VA examiner opined that the previous surgeries, which resulted in adhesions, are most likely the reason for Veteran developing the small bowel obstruction.  The VA examiner indicated that there was no evidence that the ultrasound done on November 16, 2005 caused the small bowel obstruction, as the ultrasound is done on the surface and does not cause the adhesions which resulted in the bowel obstruction.  The examiner opined that it was less likely that the ultrasound done on November 16, 2005 caused the gastrointestinal disability with small bowel obstruction because there was no evidence of any manipulation or misappropriate use of ultrasound that would have caused or resulted in the gastrointestinal disability.  The VA examiner indicated that a retroperitoneal ultrasound is a noninvasive diagnostic study, there is no adverse risk or complication that would be associated with this procedure, there are no side effects or complications that are expected from such a noninvasive study, and an ultrasound examination requires no follow-up.  The VA examiner indicated that a gastrointestinal disability was not a risk that would needed to be disclosed and it is not a risk that reasonable health care provider would have disclosed in connection with the procedure.  The VA examiner stated that as there is no risk or adverse complication from a safe and noninvasive study like the ultrasound, the gastrointestinal disability is less likely caused by event that was not reasonably foreseeable.

The VA examiner opined that the Veteran's gastrointestinal disability was less likely related to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment.  The VA examiner stated that VA did not fail to exercise the degree of care that would be expected of a reasonable health care provider.

The Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for the gastrointestinal disorder to include abdominal adhesions and bowel obstruction which he has claimed is due to VA lack of proper care or negligence in providing treatment.  The Board finds that the weight of the evidence is against a finding that the Veteran has an additional gastrointestinal disability to include abdominal adhesions and bowel obstruction as a result of the VA treatment and the VA ultrasound in November 2005.  There is competent and credible medical evidence that establishes that the current gastrointestinal disorder to include abdominal adhesions and bowel obstruction was not caused by VA treatment and was not caused by the VA ultrasound in November 2005 but was caused by a resection of the large or small intestine in 2001 and in 2005 at a non-VA facility and the Veteran had developed small bowel obstruction from the adhesions.  

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability. Merely showing that the veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  In the present case, the Board finds that the weight of the competent and credible evidence shows that the claimed gastrointestinal disorder was not caused by VA medical treatment or the VA ultrasound in November 2005 but was due to private medical treatment.  Actual causation has not been established in this case.  

There is no competent contrary medical opinion of record regarding the etiology of the claimed gastrointestinal disorder, abdominal adhesions, and bowel obstruction.  The record does not include any competent evidence, to include a medical nexus, which indicates the claimed disabilities were the result of VA medical treatment.  Since actual causation between the VA medical treatment and the claimed disability has not been established, the Board does not need to proceed to the next step of the analysis which is whether the proximate cause of the claimed disability was negligence, carelessness, lack of proper skill, error in judgment, or fault on behalf of VA in furnishing the treatment or whether the proximate cause was due to an event not reasonably foreseeable.  Absent evidence that the VA medical treatment actually caused the claimed disability, the Board finds that a preponderance of the evidence is against compensation pursuant to 38 U.S.C.A. § 1151 for a gastrointestinal disorder to include abdominal adhesions and bowel obstruction claimed as caused by VA lack of proper care/negligence in providing surgical treatment, hospitalization, and/or inpatient treatment, such that compensation is not warranted. 

The Board recognizes the Veteran has testified that he began having abdominal pain and symptoms during and after the ultrasound administered by VA in November 2005.  The Veteran himself has related the abdominal adhesions and bowel obstruction to the VA ultrasound and medical treatment in November 2005.  The Veteran, as a lay person, is competent to describe observable symptoms such as pain and describe the onset of such symptoms.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, an opinion as to the etiology and onset of abdominal adhesions and bowel obstruction falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology.  An opinion as to whether the ultrasound procedure caused the abdominal adhesions and bowel obstruction would require knowledge of the complexities of the gastrointestinal system and the various causes of abdominal adhesions and bowel obstruction, and would involve medical expertise the Veteran does not have. The record does not establish that the Veteran has any medical expertise or training.  

As discussed above, the VA examiner provided reasons as to why he believed the ultrasound did not cause the abdominal adhesions and bowel obstruction.  The VA examiner provided reasons and bases for the opinion and indicated that a retroperitoneal ultrasound is a noninvasive diagnostic study, there is no adverse risk or complication that would be associated with this procedure, there are no side effects or complications that are expected from such a noninvasive study, and an ultrasound examination requires no follow-up.  The VA examiner is a trained medical professional and has the requisite medical knowledge to provide such opinion.  The Board finds that the Veteran's lay statements are outweighed by the VA medical opinion dated in January 2014.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for compensation for a gastrointestinal disorder to include abdominal adhesions and bowel obstruction on the basis of 38 U.S.C.A. § 1151, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.   


ORDER

The claim for compensation for a gastrointestinal disorder to include abdominal adhesions and bowel obstruction on the basis of 38 U.S.C.A. § 1151 is denied.  




____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


